On the Merits.
Fenner, J.
Plaintiff is one of the heirs of her father, John B. Schiller, who died in 1869, leaving a valuable estate belonging to the community subsisting between himself and his surviving wife. His succession was duly opened and Mrs. Schiller, in 1871, obtained a judgment recognizing her as owner of the undivided half of the property as rvidow in community and as usufructuary of the other half during her widowhood. Under this judgment of a competent court, she held and dealt with the estate until January, 1881, when this Court rendered a decree annulling and setting aside said judgment and recognizing the right of' the heirs to enforce a liquidation and partition of their father’s succession.
Amongst the property of Schiller were thirty consolidated bonds of the city of New Orleans for $1000 each, running to maturity.
Plaintiff, in the present suit, averring her ownership, as heir, of one-sixth of said bonds, and alleging- that they are in possession of defendant and that he acquired the same in 1878 from Mrs. Schiller, well knowing that they belonged to the succession of J. B. Schiller, and that Mrs. Schiller was without right to dispose of petitioner’s interest therein, prays for judgment recognizing her ownership and ordering defendant to restore to her the said bonds to the extent of her said interest.
It might be sufficient answer to the action, in its present form, to say that the evidence shows that the bonds were not in the possession of defendant, but liad been disposed of long prior to the institution of' this suit.
But, aside from this, the bonds were negotiable and not due, and were passed to Bier upon a valuable consideration by the holder and *825apparent owner, and, unless plaintiff can show that Bier was in had faith and took the bonds witli knowledge of his transferror’s defective-title, she cannot maintain her action. No principle is more firmly imbedded in jurisprudence. Murray vs. Lardner, 2 Wall. 110; Hotchkiss vs. Banks, 21 Id. 354; Collins vs. Gilbert, 94 U. S. 754; Shaw vs. Railroad Co., 101 U. S. 563; Cromwell vs. Sac. Co., 95 U. S. 57; Railway Co. vs. Sprague, 103 U. S. 758.
These cases emphatically hold that nothing less than actual or constructive notice of defective title, amounting to mala jides, can defeat, the transferee for value.
Plaintiff relies upon two circumstances, as destroying the application of the foregoing principles in this case:
1st. That the bonds, though not themselves matured, had attached tpthem certain interest coupons which were past due and not paid, which, it is claimed, should operate constructive notice and destroy their negotiability. The proposition has no force in reason and has been pointedly ruled in an adverse sense very recently. Railway Co. vs. Sprague, 103 U. S. 756.
2d. It was charged that defendant knew that Mrs. Schiller held these bonds in her capacity as representative of the succession of Schiller.
.We have closely studied the evidence and it convinces us, as it did the judge a quo, that no such knowledge is brought home to him.
The case of Stern Bros. vs. Bank, 34 Ann. 1119, and those cited from 31 Ann. 215, 32 Ann. 1250, 21 Wall. 143, 96 U. S. 193, 97 U. S. 371, and 99 II. S. 434, relied on by plaintiff, have received our careful attention, hut we find them inapplicable to this case.
Judgment affirmed.